Case 2:18-cv-00412-RWS-RSP Document 44-3 Filed 04/16/19 Page 1 of 3 PageID #: 1372




                     Moffa Exhibit 2
    Case 2:18-cv-00412-RWS-RSP Document 44-3 Filed 04/16/19 Page 2 of 3 PageID #: 1373


                               SECURITIES AND EXCHANGE COMMISSION
                                                                   Washington, D.C. 20549


                                                                    FORM 6-K
                                                          Report of Foreign Private Issuer
                                                       Pursuant to Rule 13a -16 or 15d -16 of
                                                        the Securities Exchange Act of 1934
                                                        Report on Form 6-K dated February 2, 2017

                                                               (Commission File No. 1-13202)


                                                             Nokia Corporation
                                                                        Karaportti 3
                                                                      FI-02610 Espoo
                                                                          Finland
                                                 (Name and address of registrant’s principal executive office)

Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:

                                                              Form 20-F: x       Form 40-F: o

Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):

                                                                       Yes: o    No: x

Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):

                                                                       Yes: o    No: x

Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the
Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.

                                                                       Yes: o    No: x
    Case 2:18-cv-00412-RWS-RSP Document 44-3 Filed 04/16/19 Page 3 of 3 PageID #: 1374


Nokia Technologies

Operational highlights

Licensing

Nokia’s exclusive brand licensee for mobile phones and tablets, HMD Global Oy, began operations as the new home of Nokia phones. HMD announced new
Nokia branded feature phones and plans to launch Nokia branded smartphones during the first half of 2017. Nokia receives royalty payments from HMD for
sales of every Nokia branded mobile phone and tablet, covering both brand and intellectual property rights.

Nokia began litigation against Apple for patent infringement in Asia, Europe and the US, for patents covering technologies such as display, user interface,
software, antenna, chipsets and video coding. Since agreeing a license in 2011 covering some patents from the Nokia Technologies portfolio, Apple declined
subsequent offers made by Nokia to license other patented inventions used by many Apple products, including the iPhone, iPad, iPod, and Apple Watch. The
2011 license agreement expired at the end of 2016.

Digital Media and Digital Health

In a multi-year global agreement, Sony Pictures agreed to use Nokia OZO hardware and software to explore the creative potential of virtual reality production
and distribution. Sony Pictures will also integrate the OZO Player SDK into the studios’ Privilege Plus app, which is available through Google Play.


Net sales                                                        Margin




                                                                             33
